Name: 93/545/EEC: Commission Decision of 25 October 1993 amending Decision 93/378/EEC authorizing Portugal to import from third countries at a reduced levy certain quantities of raw sugar during the period 1 July 1993 to 28 February 1994 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  Europe;  tariff policy;  trade policy;  beverages and sugar
 Date Published: 1993-10-26

 Avis juridique important|31993D054593/545/EEC: Commission Decision of 25 October 1993 amending Decision 93/378/EEC authorizing Portugal to import from third countries at a reduced levy certain quantities of raw sugar during the period 1 July 1993 to 28 February 1994 (Only the Portuguese text is authentic) Official Journal L 265 , 26/10/1993 P. 0047 - 0047COMMISSION DECISION of 25 October 1993 amending Decision 93/378/EEC authorizing Portugal to import from third countries at a reduced levy certain quantities of raw sugar during the period 1 July 1993 to 28 February 1994 (Only the Portuguese text is authentic)(93/545/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar (1), as last amended by Regulation (EEC) No 1548/93 (2), and in particular Article 13 (2), Article 16 (7) and Article 16a (11) thereof, Whereas Article 16a (1) of Regulation (EEC) No 1785/81 specifies the maximum quantity of raw sugar which may be imported from certain African, Caribbean and Pacific (ACP) countries, at a reduced levy, for the purpose of supplying Portuguese refineries in the 1993/94 marketing year; Whereas Commission Decision 93/378/EEC (3) specifies a quantity of 184 000 tonnes expressed as raw sugar, which may be imported into Portugal at the reduced levy during the period 1 July 1993 to 28 February 1994; whereas, on account of a shortage of available sugar in the French Overseas Departments, the aforementioned quantity authorized for importation must be adjusted accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS DECISION: Article 1 In Article 1 (1) of Decision 93/378/EEC, '184 000 tonnes' is replaced by '196 000 tonnes'. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 25 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 154, 25. 6. 1993, p. 10. (3) OJ No L 159, 1. 7. 1993, p. 137.